— Appeal by defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered March 22, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant contends that Criminal Term erred in accepting his plea of guilty by failing to apprise him of his right to call witnesses in his own behalf. The defendant did not raise this objection in the court of first instance and thus failed, as a matter of law, to preserve his claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997).
In any event, the Trial Judge is not required to elicit a detailed set of specific waivers prior to accepting a plea of guilty from a defendant (People v Harris, 61 NY2d 9, 16-17). Defendant’s allegation, also raised for the first time on appeal, that Criminal Term failed to honor a “revised” plea bargain agreement is unsupported by the record.
Finally, defendant’s contention that his sentence was unduly harsh must be rejected. Defendant pleaded guilty with the *899understanding that he would receive the sentence which was actually imposed. Under the circumstances of this case, defendant has no basis to now complain that his sentence was excessive (People v Kazepis, 101 AD2d 816, 817). Lazer, J. P., Gibbons, Thompson and Niehoff, JJ., concur.